NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-1158-18T1

K.K-M., on behalf of minor
children, A.W. and R.M.,
                                        APPROVED FOR PUBLICATION
     Petitioners-Appellants,
                                               March 10, 2020

v.                                          APPELLATE DIVISION


BOARD OF EDUCATION OF
THE CITY OF GLOUCESTER
CITY, CAMDEN COUNTY,

    Respondent-Respondent.
___________________________

           Submitted February 5, 2020 – Decided March 10, 2020

           Before Judges Koblitz, Gooden Brown and Mawla.

           On appeal from the New Jersey Commissioner of
           Education, Docket No. 18-1/18.

           Thurston Law Offices LLC, attorneys for appellants
           (Robert C. Thurston, on the brief).

           Parker McCay, PA, attorneys for respondent Gloucester
           City Board of Education (Andrew Wei Li, on the brief).

           Gurbir S. Grewal, Attorney General, attorney for
           respondent Commissioner of Education (Donna Arons,
           Assistant Attorney General, of counsel; Joan M.
           Scatton, Deputy Attorney General, on the statement in
           lieu of brief).
      The opinion of the court was delivered by

KOBLITZ, P.J.A.D.

      Petitioner K.K-M.,1 the kinship legal guardian of A.W. and R.M., appeals

from the Commissioner of Education's October 4, 2018 final decision that the

children must transfer to her school district.     Because the Kinship Legal

Guardianship Act (Act), N.J.S.A. 3B:12A-1 to -7, provides a permanent home

for children, we affirm. The children must go to school where their kinship legal

guardian lives.

      Petitioner argues on appeal that the Commissioner misinterpreted N.J.S.A.

30:4C-26, N.J.S.A. 18A:7B-12(a)(2) (together, educational stability law), the

Act, and the federal Individuals with Disabilities Education Act (IDEA), 20

U.S.C. §§ 1400 to 1482, when he concluded that, upon petitioner's grant of

Kinship Legal Guardianship (KLG), A.W. and R.M. could no longer attend the

school where their biological mother resided. The statutory language relied on

by petitioner applied only during the Division of Child Protection and

Permanency's (Division) placement of A.W. and R.M. in a resource family

home. The Commissioner properly concluded that once petitioner obtained



1
  We use initials pursuant to Rule 1:38-3(d)(12) to preserve the confidentiality
of the children.
                                                                        A-1158-18T1
                                       2
KLG status, the children were no longer eligible to remain in the Gloucester

City (GC) schools where their biological mother lived.

      A.W. and R.M. were registered in the GC School District during the 2013–

14 school year. At that time, the children lived with their birth mother in GC.

In October 2014, the Division temporarily placed A.W. and R.M. with

petitioner, a resource family parent, in Laurel Springs. See N.J.S.A. 30:4C-26.1.

The children were returned to their birth mother in December 2014.            On

September 11, 2015, the Division placed A.W. and R.M. again with petitioner,

where they remain.

      In August 2016, about one year later, the Division informed the GC

schools that after an "education stability assessment," the Division determined

that the children should remain in the GC schools. The children stayed for the

2016–17 school year. A May 16, 2017 court order awarded petitioner KLG of

the two children.

      Relying on the Division's information that the educational stability law no

longer applied after petitioner gained permanent legal custody of the children,

the GC Superintendent informed petitioner in October 2017 that the children

should be enrolled in the Laurel Springs School District, where their kinship

legal guardian lived.


                                                                        A-1158-18T1
                                       3
      Petitioner appealed administratively.       The Administrative Law Judge

(ALJ) issued an initial decision granting the Board of Education of the City of

GC's (GC Board) cross-motion for summary decision. The ALJ determined that

"A.W. and R.M. are no longer entitled to an education in the [GC] School

District because they live with K.K-M., their legal guardian, outside of

Gloucester and are no longer foster children." Citing N.J.A.C. 6A:22-3.1(a)(1),

the ALJ stated that "[a] student's right to attend school free of charge in a district

derives from that student’s domicile together with a parent or legal guardian."

She further stated that KLG "is a permanent status on par in most regards with

the rights and obligations of a parent." Once petitioner was granted KLG, "her

residence became A.W. and R.M.'s domicile for the purposes of school

attendance."

      The Commissioner adopted the ALJ's recommendation to grant summary

decision in favor of the GC Board. The Commissioner found that while a KLG

order does not terminate parental rights, "it does transfer a child's care, custody

and legal guardianship to the [kinship legal guardian], which far exceeds the

scope of a foster or resource family home placement." The Commissioner stated

that "it is not necessary to conduct a best interests determination, as the child's




                                                                             A-1158-18T1
                                          4
domicile for the purposes of schooling is the school district of the [kinship legal

guardian]."

      We are not "bound by the agency's interpretation of a statute or its

determination of a strictly legal issue." Ardan v. Bd. of Review, 231 N.J. 589,

604 (2018) (quoting US Bank, N.A. v. Hough, 210 N.J. 187, 200 (2012)).

"Because an agency's determination on summary decision is a legal

determination, our review is de novo." L.A. v. Bd. of Educ. of Trenton, 221 N.J.
192, 204 (2015).        Summary decision in an administrative proceeding is

appropriate when "the papers and discovery which have been filed, together with

the affidavits, if any, show that there is no genuine issue as to any material fact

challenged and that the moving party is entitled to prevail as a matter of law."

N.J.A.C. 1:1-12.5(b).

                          I. Best Interest Determination.

      In August 2016, when petitioner was the resource family parent for the

children, the Division conducted an "education stability assessment," or "best

interest determination," pursuant to N.J.S.A. 30:4C-26b, and determined that

A.W. and R.M. should remain at their current school in GC. Petitioner argues

that this determination was conclusive, citing to N.J.S.A. 30:4C-26b(d), and




                                                                          A-1158-18T1
                                        5
thus, the GC Board should not have revoked the children's enrollment once she

was granted KLG status.

      Under N.J.S.A. 30:4C-26(a), the Division has the authority to place a child

whose "needs cannot be adequately met in his [or her] own home" in a resource

family home. Within five business days of placement in a resource family home,

the Division is then required to make a best interest determination "whether the

presumption that the child continue to attend the school that the child currently

attends is outweighed by the best interest factors supporting placement in the

school district in which the resource family home is located." N.J.S.A. 30:4C -

26b(c). "If the [D]ivision's determination is consistent with the presumption . .

. the determination shall be deemed conclusive at the time the determination is

made." N.J.S.A. 30:4C-26b(d). "If the [D]ivision's determination . . . is that it

is in the best interest of the child to enroll the child in the school district in which

the resource family home is located, the determination shall remain preliminary

pending the completion of the requirements of this subsection." N.J.S.A. 30:4C-

26b(d). "Any party" may seek review of this preliminary determination within

five days of the Division providing "written notice to the child's law guardian

and a parent or legal guardian of the child." N.J.S.A. 30:4C-26b(d)(1), (2). If




                                                                               A-1158-18T1
                                           6
review is not sought, the determination becomes conclusive. N.J.S.A. 30:4C-

26b(d)(2).

      In making a best interest determination, the Division and the court "shall

consider" the following factors:

             (1) safety considerations;

             (2) the proximity of the resource family home to the
             child's present school;

             (3) the age and grade level of the child as it relates to
             the other best interest factors listed in this subsection;

             (4) the needs of the child, including social adjustment
             and wellbeing;

             (5) the child's preference;

             (6) the child's performance, continuity of education,
             and engagement in the school the child presently
             attends;

             (7) the child's special education programming if the
             child is classified;

             (8) the point of time in the school year;

             (9) the child's permanency goal and the likelihood of
             reunification;

             (10) the anticipated duration of the current placement;
             and

             (11) such other factors as provided by regulation of the
             Commission of Children and Families.

                                                                          A-1158-18T1
                                           7
            [N.J.S.A. 30:4C-26b(f)(1)-(11).]

      The Division determined the presumption of continuing in the same

school was not outweighed by the best interest factors and the children continued

their enrollment in GC for the 2016–17 school year. It was not until after

petitioner's status changed from resource family parent to KLG in May 2017

that the GC Board sought disenrollment of A.W. and R.M. from its schools.

      Petitioner is correct that the determination that A.W. and R.M. will remain

in the GC schools was conclusive during their placement in a resource family

home. The statute does not, however, support petitioner's assertion that this

determination remains conclusive once petitioner has obtained KLG status, just

as it would not remain if the children were adopted.

      As the Commissioner pointed out, a board of education is "entitled to

initiate the procedures for disenrollment" once a student is found to be ineligible.

N.J.A.C. 6A:22-4.3(a) provides that a district board of education is not

precluded "from identifying through further investigation or periodic requests

for revalidation of eligibility, students enrolled in the school district who may

be ineligible for continued attendance due to error in initial assessment, changed

circumstances, or newly discovered information." A.W. and R.M. were deemed

ineligible once petitioner was granted KLG status. Petitioner does not offer any

                                                                           A-1158-18T1
                                         8
support for her argument that the GC Board had to initiate proceedings sooner

once they found out petitioner was granted KLG.

      A "resource family home" is defined as "a private residence, other than a

children's group home or shelter home, in which board, lodging, care, and

temporary out-of-home placement services are provided by a resource family

parent on a [twenty-four] hour basis to a child under the auspices of the

[D]ivision."    N.J.S.A. 30:4C-27.5 (emphasis added).            A best interest

determination is made during a child's placement in a resource family home,

which by definition is temporary.       Once petitioner was granted KLG, the

children were no longer temporarily placed in a resource family home. Instead,

they were permanently placed with petitioner as the kinship legal guardian.

                                     II. KLG.

      N.J.S.A. 18A:38-1(a) mandates that public schools are free to any person,

under twenty years of age, "who is domiciled within the school district." "A

student is domiciled in the school district when he or she is the child of a parent

or guardian whose domicile is located within the school district." N.J.A.C.

6A:22-3.1(a)(1) (emphasis added).

      Petitioner asserts that her KLG status "does not limit or terminate any

rights or benefits derived from the child's parents," which includes the right to


                                                                          A-1158-18T1
                                        9
attend school where A.W. and R.M.'s birth mother resides. She argues that

"KLG status is temporary," citing to N.J.S.A. 3B:12A-4(a)(6), which states that

"[KLG] terminates when the child reaches [eighteen] years of age or when the

child is no longer continuously enrolled in a secondary education program,

whichever event occurs later, or when [KLG] is otherwise terminated."

Petitioner argues that if her KLG status terminates prior to A.W. and R.M.

turning eighteen, the children would either return to their birth mother in GC or

be placed with another resource family in a different school district, requiring

further educational disruption.

      In enacting the Act, the Legislature stated:

            [I]t is imperative that the State create an alternative,
            permanent legal arrangement for children and their
            caregivers. One such alternative arrangement, which
            does not require the termination of parental rights, is a
            court awarded [KLG] that is intended to be permanent
            and self-sustaining, as evidenced by the transfer to the
            caregiver of certain parental rights, but retains the birth
            parents' rights to consent to adoption, the obligation to
            pay child support, and the parents' right to have some
            ongoing contact with the child.

            [N.J.S.A. 3B:12A-1(b) (emphasis added).]

      A kinship legal guardian is defined as "a caregiver who is willing to

assume care of a child due to parental incapacity, with the intent to raise the

child to adulthood" and is "responsible for the care and protection of the child

                                                                          A-1158-18T1
                                       10
and for providing for the child's health, education and maintenance." N.J.S.A.

3B:12A-2. The Act further states:

            [A] kinship legal guardian shall have the same rights,
            responsibilities and authority relating to the child as a
            birth parent, including, but not limited to: making
            decisions concerning the child's care and well-being;
            consenting to routine and emergency medical and
            mental health needs; arranging and consenting to
            educational plans for the child; applying for financial
            assistance and social services for which the child is
            eligible; applying for a motor vehicle operator's license;
            applying for admission to college; responsibility for
            activities necessary to ensure the child's safety,
            permanency and well-being; and ensuring the
            maintenance and protection of the child.

            [N.J.S.A. 3B:12A-4(a)(1) (emphasis added).]

Petitioner's argument that KLG status is "temporary" is incorrect.

                                    III. IDEA.

      Under the federal IDEA, 20 U.S.C. §§ 1400 to 1482, A.W. and R.M., as

children with disabilities who have individualized education plans (IEP), are

guaranteed a free appropriate public education from their public school if that

school receives federal funding. Petitioner cites to the "stay put" rule under the

IDEA, which requires a child with a disability to remain in their then-current

educational placement "during the pendency of any proceedings conducted

pursuant to this section, unless the State or local educational agency and the


                                                                         A-1158-18T1
                                       11
parents otherwise agree." 20 U.S.C. § 1415(j) (emphasis added). Petitioner

argues that if A.W. and R.M. are transferred to the Laurel Springs School

District, it is not known whether the new district will have the services to meet

the needs of the children.

      As the Commissioner found, the "stay put" provision under the IDEA does

not apply to proceedings involving a residency determination. The transfer of

A.W. and R.M. to Laurel Springs is appropriate because it is the district of

residence of their kinship legal guardian.        The IDEA provides for the

implementation of an IEP when the child is transferred to another school district

within the state. 20 U.S.C. § 1414(d)(2)(C)(i)(I) states:

            In the case of a child with a disability who transfers
            school districts within the same academic year, who
            enrolls in a new school, and who had an IEP that was
            in effect in the same State, the local educational agency
            shall provide such child with a free appropriate public
            education, including services comparable to those
            described in the previously held IEP, in consultation
            with the parents until such time as the local educational
            agency adopts the previously held IEP or develops,
            adopts, and implements a new IEP that is consistent
            with Federal and State law.

If the new school district fails to provide comparable services, petitioner may

assert a claim under the IDEA.




                                                                        A-1158-18T1
                                      12
      Petitioner's procedural objections to granting summary disposition are

without sufficient merit to require discussion in a written opinion. R. 2:11-

3(e)(1)(E). KLG is a permanent status requiring children to attend school in the

district where their kinship legal guardian lives.

      Affirmed.




                                                                       A-1158-18T1
                                       13